 

Case 1:17-cv-03144-AJN-SN Document 261 Filed 05/28/19 Page1of1

Case 1:17-cv-03144-AJN-SN Document 258 Filed 05/25/19 Page 3 of 3
r we DOI ett Stat Serena mene mtr

__|

UNITED STATES DISTRICT COURT

‘
i

~
See

 

SOUTHERN DISTRICT OF NEW YORK
i ae ro a
Plaintiff, ! 1f:euB tad CAIN) GN) MAY 2 8 2019 ~
-against- : PROPOSED ORDER GRANTING

: PLAINTIFF’S MOTION TO
BREITBART NEWS NETWORK, LLC; HEAVY;,: VOLUNTARILY DISMISS WITH
INC.; TIME, INC.; YAHOO, INC.; VOX MEDIA: PREJUDICE PURSUANT TO FED.
INC.; GANNETT COMPANY, INC.; HERALD: R. CIV. P. 41(a)()
MEDIA, INC.; BOSTON GLOBE MEDIA:
PARTNERS, LLC; NEW ENGLAND SPORTS:
NETWORK, INC., :

Defendants.
we ee xX

Plaintiff's motion to voluntarily dismiss his action with prejudice pursuant to Federal
Rule of Civil Procedure 41(a)(2) is GRANTED.

Each party will bear its own attorneys’ fees and costs.

tn

so ORDERED this day of {V 4A , 2019:

USp.s.\

 

 
